DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for te following reasons:
1) In claims 16 and 29, from which all other claims depend, the claims require both an oxidizing gas supply and a fuel gas supply, but neither of these claims further recite any structure or method of delivering both a fuel and an oxidizing gas together (they only recite in that alternative the use of either a fuel or an oxidizing gas and a shroud gas flow of some unnamed composition) rendering the scope of the claims indefinite.

3) With respect to claims 23 and 24, claim 16 from which these claims depend require that the oxidizing gas (with respect to claim 23) or the fuel (with respect to claim 24) flow as a central flow, however the above claims recite that these flow as a shroud gas flow, making claims 23 and 24 inconsistent with the scope of claim 16 from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0170573 to Simpson (Simpson). Simpson teaches a method of heating a furnace (60) with a burner (figures 1-6) including a centrally delivered oxidizing gas flow (117) surrounded by by showing all aspects of instant claims 16 and 29, since the delivery of either oxidizing gas or fuel centrally is recited in the alternative.
With respect to claims 19 and 20, the gas flows are at sonic velocities, and again with respect to claim 20, a central fuel flow is only an alternative and not specifically required b the claim.
With respect to claims 21 and 22, the flow rates of Simpson are adjustable (see paragraph [0033] for example).
With respect to claims 23 and 24 the shroud gas flow can comprise either fuel gas or oxidizing gas.
With respect to claims 25 and 26, the shroud gas can include a flue gas (see paragraph [0026] for example (coke oven gas for example)) where the use recited in claim 26 is again only an alternative configuration not specifically required by the claims.
With respect to claims 27 and 28, the oxidizing gas of Simpson is oxygen and the fuel is a gas or liquid.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,342,086 to Shver (Shver). Shver teaches a method of heating a furnace (12) and burner (10) therefore, including an oxidizing gas supply line (61) and a fuel gas supply line (71), where the fuel gas can be delivered in a central conduit (132)   surrounded by a shroud gas through conduits (152) for example, thereby showing all aspects of claims 16 and 29.

With respect to claims 19 and 20, the gas flows may be in the sonic range.
With respect to claims 21 and 22 the gas flows of Shver are adjustable.
With respect to claims 23-28 the shroud gases of Shver can comprise any of fuel gas or oxidizing gas such as air (see the claims for example).
With respect to claim 30, Shver includes a plurality of nozzles in connection with the supply lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 3,427,151 and US 2005/0252430, showing further examples of shrouded burners for furnace heating, and US 2020/0116350 (the publication of the instant application) are also cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk